Name: Commission Regulation (EEC) No 38/88 of 7 January 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 88 Official Journal of the European Communities No L 5/19 COMMISSION REGULATION (EEC) No 38/88 of 7 January 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ot Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 1 1 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1 869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the target price and the monthly increments in the target price for colza , rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918 /87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 401 8 /87 H Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 268 1 /83 (10) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (II) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (12) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 8 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 7 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 0 OJ No L 377, 31 . 12 . 1987 . o OJ No L 164, 24. 6 . 1985 , p. 11 . (4) OJ No L 365, 24 . 12 . 1987 . p . . 13 . o OJ No L 167, 25 . 7 . 1972 . p . 9 . Is) OJ No L 176, 1 . 7 . 1987 , P . 30 . 0 OJ No L 183, 3 . 7 . 1987 , P . 14 . (  ) OJ No L 183, 3 . 7 . 1987, p . 16 . O OJ No L 378, 31 . 12. 1987 . p . 27 . H OJ No L 266, 28 . 9 . 1983, p . 1 . ( ») OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7. 1987, p . 18 . No L 5/20 Official Journal of the European Communities 8. 1 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) : I I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member State ? 20,857 21,681 22,078 22,475 22,872 23,086 2 . Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany \ (DM) .50,96 52,89 53,86 54,91 55,86 56,68  Netherlands (Fl ) 56,41 58,60 59,66 60,84 61,90 62,79  BLEU (Bfrs/Lfrs) 998,57 1 038,27 1 057,35 1 075,73 1 094,81 1 099,94  France (FF) 149,23 1 55,55 1 58,23 160,67 163,64 166,09  Denmark (Dkr) 179,48 186,77 190,25 193,72 197,20 197,17  Ireland ( £ Irl) 16,583 17,286 17,613 17,908 18,238 18338  United Kingdom ( £) 1 1,469 12,063 12,324 12,584 12,845 12,873  Italy (Lit) 31 503 32 860 33 348 33 793 34 427 34 575  Greece (Dr) 1 662,42 1 764,06 1 805,98 1 819,65 1 870,60 1 834,72 (b) Seed harvested in Spain and ||IIIIIlll processed : Il  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Membci State (Pta) 3 099,81 3 228,72 3 258,81 3 306,50 3 367,73 3 369,16 (c) Seed harvested in Portugal and \ I processed : \ I  in Portugal (Esc ) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 034,43 4 177,37 4 241,79 4 290,43 4 358,60 4 350,87 8 . 1 . 88 Official Journal of the European Communities No L 5/21 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) 1st period 2nd periodCurrent 1 3rd period 4 4th period 5 5th period 63 2,500 2,500 23,357 2,500 2,500 24,181 2,500 2,500 24,578 2,500 2,500 24,975 2,500 2,500 25,372 2,500 2,500 25,586 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 56,92 63,10 1 118,73 167,92 201,37 18,661 13,110 35 496 1 983,27 58,86 65,28 1 158,44 1 74,24 208,66 19,364 13,703 36 853 2 084,91 59,82 66,34 1 177,52 176,92 212,13 19,691 13,964 37 340 2 126,83 60,87 67,52 1 195,90 179,36 215,61 19,986 14,224 37 785 2 140,50 61,82 68,58 1 214,98 182,33 219,09 20,316 14,485 38 419 2 191,45 62,65 69,48 1 220,11 184,78 219,06 20,416 14,514 38 568 2 155,57 385,53 3 485,34 385,53 3 614,25 385,53 3 644,34 385,53 3 692,04 385,53 3 753,26 385,53 3 754,69  in Portugal (Esc)  in another Member State (Esc) 429,31 4 463,74 429,31 4 606,68 429,31 4 671,10 429,31 4 719,74 429,31 4 78732 429,31 4 780,18 No L 5/22 Official Journal of the European Communities 8 . 1 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) 2nd periodCurrent 1 1st period 2 3 3rd period 4 4th period 5 1 . Gross aids (ECU):  Spain  Portugal 3,440 0,000 33,012 3,440 0,000 33,142 3,440 0,000 33,478 3,440 0,000 33,814 3,440 0,000 34,219  Other Member State ; 79,89 88,88 1 582,99 240,41 286,04 26,723 19,548 50 999 3 269,64 80.23 89.24 1 589,17 241,25 287,12 26,817 19,591 51 170 3 238,47 81,05 90,14 1 605,29 243,43 290,04 27,087 19,794 51 545 3 264,49 81,97 91,17 1 620,69 245,35 292,96 27,325 19,997 51 875 3 261,78 82,94 92^5 1 640,14 248,35 296,49 27,659 20,255 52 514 3 309,59 2. Final aids : (a) Seed harvested and processed m ( ) :  Federal Republic of Germany (DM)  Netherlands ( Fl )  BLEU (Bfrs/Lfrs )  France (FF)  Denmark (Dkr )  Ireland ( £ Irl)  United Kingdom (1 )  Italy (Lit)  Greece (Dr) (b) Seed harvested ir. Spain and processed :  in Spain (Pta)  in another Member State (Pta ) (c) Seed harvested in Portugal and processed : 530,49 3 786,84 530,49 3 805,41 530,49 3 824,32 530,49 3 861,16 530,49 3 923,15  in Portugal (Esc )  in Spain (Esc) -  in another Member Statt ( Esc ) 0,00 6 656,91 6 464,23 0,00 6 557,50 6 367,70 3 732,96 6 367,70 0,00 6 567,50 6 377,41 3 751,53 6 377,41 0,00 6 620,42 6 428,79 3 770,44 6 428,79 0,00 6 727,13 6 532,42 3 877,15 6 532,42 3 . Compensatory aids :  in Spain (Pta) 4. Special aid : 3 815,16 6 464,23  in Portugal (Esc) (') For seed harvested in the Community a: constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU' to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current l 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,062590 2,057090 2,051900 2,046790 2,046790 2,031550 Fl 2,320620 2,316940 2,313020 2,309190 2,309190 2,297250 Bfrs/Lfrs . 43,164300 43,171300 43,174000 43,173100 43,173100 43,185600 FF 6,981500 6,995450 7,008990 7,021960 7,021960 7,065140 Dkr 7,946880 7,963260 7,980760 8,000880 8,000880 8,061350 £ Irl 0,777978 0,778901 0,780103 0,781283 0,781283 0,786181 £ 0,694524 0,695551 0,696515 0,697493 0,697493 0,700157 Lit I 520,57 1 526,69 1 532,90 1 539,17 1 539,17 1 557,53 Dr 163,85300 166,03300 167,98100 169,97400 169,97400 175,69000 Esc ? 69,94700 171,14000 172,33700 173,74400 173,74400 176,78500 Pta 140,59900 141,34100 141,90900 142,55800 142,55800 144,46400